Name: 2012/80/EU: Council Decision of 10Ã February 2012 appointing four Czech members and four Czech alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2012-02-14

 14.2.2012 EN Official Journal of the European Union L 40/9 COUNCIL DECISION of 10 February 2012 appointing four Czech members and four Czech alternate members of the Committee of the Regions (2012/80/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Czech Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Four members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr JiÃ Ã ­ BYTEL, Mr Jan KUBATA, Ms Helena LANGÃ Ã DLOVÃ  and Mr Juraj THOMA. Four alternate members seats on the Committee of the Regions have become vacant following the end of the terms of office of Ms Ivana Ã ERVINKOVÃ , Mr TomÃ ¡Ã ¡ CHALUPA, Ms Sylva KOVÃ Ã IKOVÃ  and Mr TomÃ ¡Ã ¡ Ã LEHLA, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr OndÃ ej BENEÃ Ã K, starosta obce StrÃ ¡nÃ ­,  Ms Ã tÃ pÃ ¡nka FRAÃ KOVÃ , primÃ ¡torka statutÃ ¡rnÃ ­ho mÃ sta Pardubic,  Mr Dan JIRÃ NEK, primÃ ¡tor statutÃ ¡rnÃ ­ho mÃ sta Kladna,  Mr Juraj THOMA, primÃ ¡tor statutÃ ¡rnÃ ­ho mÃ sta Ã eskÃ ½ch BudÃ jovic (change of mandate); and (b) as alternate members:  Mr Pavel BRANDA, mÃ ­stostarosta obce RÃ ¡dlo,  Ms Sylva KOVÃ Ã IKOVÃ , zastupitelka mÃ sta BÃ ­lovec (change of mandate),  Mr Jan MAREÃ , primÃ ¡tor statutÃ ¡rnÃ ­ho mÃ sta Chomutova,  Mr Robert ZEMAN, mÃ ­stostarosta mÃ sta Prachatic. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 February 2012. For the Council The President C. ANTORINI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.